Order entered June 1,1951, insofar as appealed from, modified on the facts by adding thereto the following new ordering paragraphs: “ 6. To testify and give information concerning the extension number of said telephone if known to plaintiff and all details in connection with the location, installation and maintenance of other *623telephones, telephone wires, interoffice communication systems, adding machines and other electrical appliances located in the ‘ Mill Supply Boom ’ at the time of the alleged accident. All facts and circumstances surrounding the so-called installation of the telephone located on plaintiff’s desk and alleged representations made at that time and the name, or if unknown, the description of the person by whom made and the name of the person or persons to whom made. 7. To testify and give information concerning all the facts and circumstances surrounding the happening of the accident alleged in the complaint” and as so modified the order insofar as appealed from is affirmed, without costs of this appeal to either party. All concur. (Appeal from an order granting plaintiff an examination of defendant before trial; also appeal from part of an order denying a portion of defendant’s motion to examine plaintiff before trial.) Present — Taylor, P. J., McCum, Vaughan, Kimball and Piper, JJ.